Name: Commission Regulation (EEC) No 2709/81 of 17 September 1981 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9 . 81 Official Journal of the European Communities No L 264/43 COMMISSION REGULATION (EEC) No 2709/81 of 17 September 1981 altering the export refunds on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2533/81 to the information at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (J), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 2533/81 (5), as amended by Regulation (EEC) No 2587/81 (6) ; The refunds on the products referred to in Article 21 of Regulation No 136/66/EEC, as fixed in the Annex to the amended Regulation (EEC) No 2533/81 , are hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 18 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 360 , 31 . 12 . 1980 , p . 16 . (3) OJ No 125, 26 . 6 . 1967, p . 2461 /67 . (4) OJ No L 264, 23 . 11 . 1972, p . 1 . O OJ No L 248 , 1 . 9 . 1981 , p . 26 . (6) OJ No L 251 , 4 . 9 . 1981 , p . 29 . No L 264/44 Official Journal of the European Communities 18 . 9 . 81 ANNEX to the Commission Regulation of 17 September 1981 altering the export refunds on oil seeds (ECU/ 100 kg) CCT heading Description of goods Refund No ex 12.01 Colza and rape seed, other than for sowing 17-00 ex 12.01 Sunflower seed , other than for sowing 